Case 4:20-cv-00914 Document 1-4 Filed on 03/12/20 in TXSD Page 1 of 7




                              EXHIBIT 4
Case 4:20-cv-00914 Document 1-4 Filed on 03/12/20 in TXSD Page 2 of 7




                              EXHIBIT 4
Case 4:20-cv-00914 Document 1-4 Filed on 03/12/20 in TXSD Page 3 of 7




                              EXHIBIT 4
Case 4:20-cv-00914 Document 1-4 Filed on 03/12/20 in TXSD Page 4 of 7




                              EXHIBIT 4
Case 4:20-cv-00914 Document 1-4 Filed on 03/12/20 in TXSD Page 5 of 7




                              EXHIBIT 4
Case 4:20-cv-00914 Document 1-4 Filed on 03/12/20 in TXSD Page 6 of 7




                              EXHIBIT 4
Case 4:20-cv-00914 Document 1-4 Filed on 03/12/20 in TXSD Page 7 of 7




                              EXHIBIT 4
